DETAILED ACTION
This office action is responsive to communications filed on November 3, 2021.  Claims 1, 2, 8, 9, 14, 15 and 17 have been amended.  Claims 3, 4, 10 and 16 have been canceled.  New claims 21-23 have been added.  Claims 1, 2, 5-9, 11-15 and 17-23 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. (US 2019/0222283) in view of Wei et al. (US 2017/0230849) and Dang et al. (US 2018/0352492).

Regarding Claim 1, Yum teaches a user equipment (UE) (UE 1520 – See Fig. 15) comprising:
a transceiver (RF unit 1523 – See Fig. 15) configured to:
receive, from a base station (BS), configuration information on a beam reporting (“To perform one of the above purposes of a CSI-RS, a terminal (e.g., a UE) receives CSI related configuration information from a base station (e.g., a general node B (gNB)) through a radio resource control (RRC) signaling (S9010)” – See [0149]; “The CSI-related configuration information may include at least one of CSI interference management (IM) resource-related information, CSI measurement configuration-related information, CSI resource configuration-related information, CSI-RS resource-related information, or CSI report configuration-related information” – See [0150]);
receive configuration information on a set of uplink (UL) reporting resources (“a base station may configure a PUCCH resource used for a user equipment to report CSI through configuration information” – See [0371]; The UE receives configuration information on PUCCH (uplink resources) for reporting CSI); and
receive at least one reference signal (RS) resource (“The CSI-related configuration information may include at least one of CSI interference management (IM) resource-related information, CSI measurement configuration-related information, CSI resource configuration-related information, CSI-RS resource-related information” – See [0150]; “That is, the CSI resource configuration-related information includes a CSI-RS resource set list, and the CSI-RS resource set list may include at least one of a NZP CSI-RS resource set list, a CSI-IM resource set list, or a CSI-SSB resource set list” – See [0155]; The UE receives a list of resources on which the CSI-RS (reference signal) is transmitted); and
a processor operably connected to the transceiver (Processor 1521 – See Fig. 15),
the processor configured to measure the at least one RS resource for calculating the beam reporting (“FIG. 6 is a diagram illustrating a hybrid beamforming structure in terms of TXRU and a physical antenna in the wireless communication system to which the method proposed in the present specification may be applied” – See [0024]; “the UE measures CSI based on configuration information related to the CSI (S9020)” – See [0168]; The UE measures the reference signal, wherein beamforming is utilized for the wireless transmissions),
wherein the transceiver is further configured to transmit the beam reporting on at least one UL reporting resource from the set of UL reporting resources after an event occurs (“the UE reports the measured CSI to the base station” – See [0176]; “The user equipment may report CSI using the allocated PUCCH resource” – See [0373]; “For the CQI, PMI, CRI, SSBRI, LI, RI, and L1-RSRP, the UE is configured by a higher layer as N≥1 CSI-ReportConfig reporting setting, M≥1 CSI-ResourceConfig resource setting, and a list (provided by aperiodicTriggerStateList and semiPersistentOnPUSCH) of one or two trigger states” – See [0237]; The report is transmitted on the allocated UL reporting resource, wherein the reporting is done based on a trigger/event).
Yum does not explicitly teach determining that an event occurs based on detecting that a value for at least one of a reference signal received power (RSRP) or a signal to interference-plus-noise ratio (SINR) is smaller than a threshold, wherein the threshold is signaled to the UE by the BS; and in response to determining that the event occurs, calculate the beam reporting.
However, Wei teaches teach determining that an event occurs based on detecting that a value for signal quality is smaller than a threshold (“an event 1: transmission quality of an active beam used for the downlink transmission between the UE and the BS does not meet a second preset condition, for example, an SNR of the active beam used for the downlink transmission between the UE and the BS is less than an SNR threshold” – See [0062]; An event occurs when an SNR value (signal quality) is less than a threshold),
in response to determining that the event occurs, calculate the beam reporting (“The UE measures, in response to a trigger event, transmission quality of at least one beam used for the downlink transmission between the UE and the BS, wherein the trigger event is used to indicate that quality of the downlink transmission between the UE and the BS does not meet a first preset condition” – See [0059]; The UE measures a beam quality (calculates the beam reporting) in response to the trigger event occurring).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yum to determine that an event occurs based on detecting that a value for signal quality is smaller than a threshold and in response to determining that the event occurs, 
Although Wei teaches that the signal quality is an SNR value, as shown above, Wei does not explicitly teach that the signal quality is at least one of a reference signal received power (RSRP) or a signal to interference-plus-noise ratio (SINR).  Furthermore, Wei implies that the threshold is configured for the UE by the BS (“S125-Z: The UE receives RS configuration information sent by the BS” – See [0080]; “the RS configuration information may comprise the trigger event” – See [0081]; “event 1: transmission quality of an active beam used for the downlink transmission between the UE and the BS does not meet a second preset condition, for example, an SNR of the active beam used for the downlink transmission between the UE and the BS is less than an SNR threshold” – See [0062]; The BS sends configuration information for a trigger event to the UE, wherein the trigger event includes a threshold), but does not explicitly teach that the threshold is signaled to the UE by the BS.
However, Dang teaches that the signal quality is at least one of a reference signal received power (RSRP) or a signal to interference-plus-noise ratio (SINR), wherein the threshold is signaled to the UE by the BS (“When the base station requires that the user equipment use the event A2 as the criterion for determining whether to report the measurement report, the measurement configuration includes an event identifier of the event A2, the absolute threshold (threshold) for the event A2, the frequency of the primary cell, and a signal strength identifier of the primary cell. The signal strength identifier specifically includes at least one of RSRP or RSRQ; and the user equipment measures, according to the measurement configuration, signal strength of the primary cell corresponding to the frequency of the primary cell. After the signal strength of the primary cell is measured, the signal strength of the primary cell is compared with the absolute threshold (threshold), and when the signal strength of the primary cell is less than the absolute threshold (threshold), it indicates that the criterion for reporting the measurement report corresponding to A2 is satisfied” – See [0160]; See also Fig. 1; As shown in Fig. 1, the BS sends a measurement configuration to the UE which includes a threshold value for the event.  Furthermore the signal quality metric that is measured and compared to the threshold is a RSRP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yum-Wei such that the signal quality is at least one of a reference signal received power (RSRP) or a signal to interference-plus-noise ratio (SINR), wherein the threshold is signaled to the UE by the BS since these features are part of the well-known 3GPP communication standards utilized by Yum, Wei and Dang.

Regarding Claim 2, Yum in view of Wei and Dang teaches the UE of Claim 1.  Yum further teaches that the beam reporting includes (i) a reference signal received power (RSRP) or a signal to interference-plus-noise ratio (SINR) and (ii) a RS resource indicator (“it may be defined to transmit a CSI report indicative of "SSBRI and L1-RSRP" or "CRI and L1-RSRP"” – See [0182]; The report includes RSRP and a CRI (CSI-RS Resource Indicator), which is a RS resource indicator for the CSI-RS).

Claims 8 and 14 are rejected based on reasoning similar to Claim 1.
Claims 9 and 15 are rejected based on reasoning similar to Claim 2.

Regarding Claim 17, Yum in view of Wei and Dang teaches the method of Claim 14.  Dang further teaches that transmitting the beam reporting comprises transmitting the beam reporting in response to determining that the event occurs (“When the base station requires that the user equipment use the event A2 as the criterion for determining whether to report the measurement report, the measurement configuration includes an event identifier of the event A2, the absolute threshold (threshold) for the event A2, the frequency of the primary cell, and a signal strength identifier of the primary cell. The signal strength identifier specifically includes at least one of RSRP or RSRQ; and the user equipment measures, according to the measurement configuration, signal strength of the primary cell corresponding to the frequency of the primary cell. After the signal strength of the primary cell is measured, the signal strength of the primary cell is compared with the absolute threshold (threshold), and when the signal strength of the primary cell is less than the absolute threshold (threshold), it indicates that the criterion for reporting the measurement report corresponding to A2 is satisfied” – See [0160]; See also Fig. 2; The criterion for sending the report is satisfied when the event occurs, and the report is sent as shown in Fig. 2).

Claims 5, 6, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. (US 2019/0222283) in view of Wei et al. (US 2017/0230849) and Dang et al. (US 2018/0352492) and further in view of Bai et al. (US 2020/0028652).

Regarding Claim 5, Yum in view of Wei and Dang teaches the UE of Claim 1.  Yum, Wei and Dang do not explicitly teach that the transceiver is further configured to: transmit a reporting trigger in response to occurrence of the event; receive an UL grant in response to the reporting trigger; and transmit the beam reporting based on the received UL grant. 
However, Bai teaches that the transceiver is further configured to: transmit a reporting trigger in response to occurrence of the event (“At 1008, the UE transmits an uplink request regarding the triggering event. The UE may transmit the uplink request instead of sending the entire feedback information related to the triggering event, as discussed in the example of communication 800. The uplink request may be transmitted in response to the UE detecting the occurrence of the triggering event” – See [0082]; The UE transmits an uplink request (reporting trigger) in response to the event);
“In some examples, the indication can include an uplink grant, such that the UE will respond with the CSI report … The base station sends a communication to the UE, in response to the uplink request from the UE, which schedules a second uplink transmission which the UE will use to report the CSI. The UE receives instructions from the base station, in the form of the indication, which informs the UE as to which resources the UE is to use to transmit the CSI report” – See [0084]; The UE receives an uplink grant in response to the request/trigger); and
transmit the beam reporting based on the received UL grant (“At 1014, the UE transmits the CSI report to the base station in accordance with the received indication which schedules the uplink transmission for the UE” – See [0085]; The UE transmits the report in accordance with the resources indicated in the grant).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yum to transmit a reporting trigger in response to occurrence of the event, receive an UL grant in response to the reporting trigger, and transmit the beam reporting based on the received UL grant.  Motivation for doing so would be to avoid the need to continually reserve resources to be able to send the beam report on the PUCCH (See Bai, [0088]).

Regarding Claim 6, Yum in view of Wei and Dang teaches the UE of Claim 1.  Yum, Wei and Dang do not explicitly teach that the transceiver is further configured to: transmit a reporting pre-notification message in response to occurrence of the event; and transmit the beam reporting in accordance with and after transmitting the reporting pre-notification message. 
However, Bai teaches that the transceiver is further configured to: transmit a reporting pre-notification message in response to occurrence of the event (“At 1008, the UE transmits an uplink request regarding the triggering event. The UE may transmit the uplink request instead of sending the entire feedback information related to the triggering event, as discussed in the example of communication 800. The uplink request may be transmitted in response to the UE detecting the occurrence of the triggering event” – See [0082]; The UE transmits an uplink request (pre-notification) in response to the event); and
transmit the beam reporting in accordance with and after transmitting the reporting pre-notification message (“At 1014, the UE transmits the CSI report to the base station in accordance with the received indication which schedules the uplink transmission for the UE” – See [0085]; The UE transmits the report after transmitting the request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yum to transmit a reporting pre-notification message in response to occurrence of the event and transmit the beam reporting in accordance with and after transmitting the reporting pre-notification message for the same reasons as those given with respect to Claim 5.

Claims 11 and 18 are rejected based on reasoning similar to Claim 5.
Claims 12 and 19 are rejected based on reasoning similar to Claim 6.

Claims 7, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. (US 2019/0222283) in view of Wei et al. (US 2017/0230849), Dang et al. (US 2018/0352492) and Bai et al. (US 2020/0028652) and further in view of Kakishima et al. (US 2019/0173534).

Regarding Claim 7, Yum in view of Wei, Dang and Bai teaches the UE of Claim 6.  Yum, Wei, Dang and Bai do not explicitly teach that the reporting pre-notification message includes information indicating the at least one UL reporting resource from the set of UL reporting resources to be used to transmit the beam reporting.
“selecting, with the UE, a transmission resource used for the UL transmission from multiple transmission resources of the UE, based on selection information or determination in the UE” – See [0007]; “at the step S203, the UE 10 may select the transmission resource 11. The UE 10 may transmit information indicating the selected transmission resource 11 (selected transmission resource information) to the BS 20 (S205). Furthermore, the UE 10 may transmit the selected transmission resource information before the PUSCH transmission at the step S204” – See [0048]; The UE transmits a pre-notification message of at least one UL resource selected from a plurality of UL resources for transmitting an uplink message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yum such that pre-notification message includes information indicating the at least one UL reporting resource from the set of UL reporting resources to be used to transmit the beam reporting.  Motivation for doing so would be to enable the UE to select the UL resource having the best quality or smallest path loss for transmitting the beam reporting (See Kakishima, [0107]).  

Claims 13 and 20 are rejected based on reasoning similar to Claim 7.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. (US 2019/0222283) in view of Wei et al. (US 2017/0230849) and Dang et al. (US 2018/0352492) and further in view of Li et al. (US 2019/0334686).


However, Li teaches that the threshold is signaled to the UE via a physical downlink control channel (PDCCH) (“The threshold value may be UE-specific (e.g., indicated in an RRC message, in DCI, and/or the like), may be group-specific (e.g., indicated in a group-common PDCCH), or may be cell-specific (e.g., indicated in system information or a group-common PDCCH common to all UEs 120 in a cell). In some aspects, the same threshold value may be used for all UEs 120 in a cell, or for a group of UEs 120 (e.g., a subset of UEs 120 in the cell)” – See [0076]; A threshold value is indicated in the PDCCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yum such that the threshold is signaled to the UE via a physical downlink control channel (PDCCH).  Motivation for doing so would be to enable the network to indicate a common threshold to all UEs in a cell.

Claims 22 and 23 are rejected based on reasoning similar to Claim 21.

Response to Arguments
On pages 10-11 of the remarks, Applicant argues in substance that Yum and Bai do not teach “determine that an event occurs based on detecting that a value for at least one of a reference signal received power (RSRP) or a signal to interference-plus-noise ratio (SINR) is smaller than a threshold, wherein the threshold is signaled to the UE by the BS; and in response to determining that the event occurs, calculate the beam reporting,” as recited in independent claims 1, 8 and 14.  Applicant’s arguments have been considered but are moot based on the new grounds of rejection.  In response to the amended limitations, the Examiner relies upon the newly-cited Wei and Dang references.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478